Citation Nr: 0024453	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches and a 
respiratory disability, including as a result of exposure to 
second-hand tobacco smoke during military service.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The appellant and an acquaintance


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from February 1963 to April 
1967.  This is an appeal from an October 1997 action by the 
Department of Veterans Affairs (VA) Regional Office, 
Portland, Oregon, which denied entitlement to service 
connection for headaches and a respiratory disability as a 
result of second-hand smoke during military service.  The 
appellant and an acquaintance testified at a hearing at the 
regional office before a Decision Review Officer in June 
1998.  In February 2000 the appellant and her acquaintance 
testified at a hearing before a Member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  During service the veteran was seen in March 1963 on 
several occasions with complaints of a sore throat and 
coughing.  

2.  The veteran's service medical records do not reflect the 
presence of a chronic respiratory disability or headaches.  
Those conditions were initially medically demonstrated many 
years after the veteran's release from active duty.  

3.  There is no medical evidence of record which establishes 
any link between the veteran's current headaches and chronic 
respiratory disorders and her military service, including any 
exposure to tobacco smoke during service. 


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for headaches and a chronic respiratory 
disability, including as a result of exposure to tobacco 
smoke during service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
1991); 38 C.F.R. § 3.380 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed that she currently has headaches 
and a respiratory disability which are causally related to 
her military service.  Specifically, she relates these two 
disorders to her second-hand exposure to tobacco smoke during 
service.  The threshold question to be answered with regard 
to the veteran's claims for service connection for headaches 
and for a chronic respiratory disability is whether she has 
presented evidence of well-grounded claims; that is, claims 
which are plausible.  If she has not presented well-grounded 
claims, her appeal must fail and there is no duty to assist 
her further in the development of the claims because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that the claims are not 
well grounded.  

I.  Background

The veteran's service medical records reflect that she was 
seen on several occasions in March 1963 with complaints of a 
sore throat and coughing.  When she was examined in April 
1964 she indicated on a medical history form that she had or 
had had chronic or frequent colds.  On the report of medical 
examination, clinical evaluation of the head and lungs and 
chest was normal.  She was seen in October 1964 with a 
complaint of a sore throat with hoarseness for three days 
associated with a mild productive cough.  The diagnosis was 
acute pharyngitis.  The veteran was thereafter observed and 
treated on a number of occasions during service, primarily 
for genitourinary problems.  Those records make no reference 
to respiratory problems or headaches.  When she was examined 
for separation from military service in February 1967 she 
again indicated on a medical history form that she had or had 
had chronic or frequent colds.  On the medical examination, 
the clinical evaluation of the head, lungs and chest was 
normal.

The veteran's initial claim for VA disability benefits was 
submitted in January 1983.  She referred to varicose veins.

Private medical records were submitted in support of her 
claim reflecting treatment for her lower extremities from 
1968 to 1981.  The medical records furnished make no 
reference to headaches or respiratory problems.  

In a March 1983 rating action service connection was denied 
for varicose veins.  The appellant appealed from that 
decision. 

When the veteran was afforded a VA examination in May 1984 
her complaints related to her varicose veins.  On physical 
examination the chest was noted to be clear to auscultation 
and percussion.  The only diagnosis pertained to varicose 
veins.  

In a July 1984 rating action service connection was granted 
for bilateral varicose veins, and the disability was rated as 
30 percent disabling.  

Subsequent VA outpatient treatment records reflect that the 
veteran was observed and treated on various occasions in 
1988.  When she was seen in August 1988 she had multiple 
complaints including headaches and neck stiffness and pain.  

In February 1994 the veteran reported that over the preceding 
two years she had developed an allergy to second-hand smoke 
of any kind.  She related that when exposed to smoke she 
immediately developed a bad headache, her sinuses closed and 
she began coughing.

A VA outpatient treatment record reflects that the veteran 
was seen in August 1993. She had a raspy voice attributed to 
being around smokers, and she claimed that she had a reaction 
to tobacco smoke if in an enclosed area.  She also complained 
of knee and elbow pain.  On physical examination her lungs 
were clear.

A VA chest X-ray study in August 1993 showed bilateral 
scarring of the lungs.  Another VA outpatient treatment 
record, dated in January 1993 reflects that the veteran 
complained of a dry cough.  The impression was upper 
respiratory infection.  

The veteran was afforded a VA examination in June 1994.  She 
reported swelling of her legs and feet, and again reported 
that she was highly allergic to second-hand cigarette smoke.  
The findings on the examination were primarily related to her 
varicose veins and orthopedic problems.  

In September 1997 the appellant submitted an excerpt from a 
newspaper article concerning a law suit filed by flight 
attendants against the tobacco industry claiming damage due 
to exposure to second-hand smoke.  

The regional office later received VA outpatient treatment 
records including a pulmonary function study conducted in 
December 1995 reflecting that the veteran had a mild 
ventilatory impairment.  When she was seen in January 1996 
the impression was that she had possible chronic obstructive 
pulmonary disease.  

Records from the Tillamook County General Hospital reflect 
that the veteran was treated in January 1997 for a cough that 
had worsened and was of several weeks' duration.  On 
examination the veteran had rales at the left base.  The 
assessment was chronic cough.

In a July 1998 statement Ivan L. Frye, M.D., indicated that 
it was certainly true that in the earlier days cigarette 
smoke became very thick and heavy.  Some people found 
cigarette smoke very irritating.  The extent of the 
detrimental effects [of smoke exposure] were not so well 
understood during the 1940's, 1950's and 1960's as they are 
now.  But he also stated that he had never heard of any 
private or governmental agency ever assuming responsibility 
for the health consequences.  

During the February 2000 Board hearing, the appellant 
testified that during service she had been a clerk for an 
officer who smoked heavily every day.  She walked into his 
office every day and the whole room smelled of smoke.  She 
also lived with many women who smoked in her platoon and she 
was around it constantly.  Her parents had also smoked 
heavily.  She probably had noticed some problems even prior 
to entering service as a result of her parents smoking.  Her 
doctors had told her that she had restrictive airway disease 
and she was currently taking an antibiotic for that 
condition.  She usually tried to take just Tylenol for her 
headaches.  After service she had held various jobs with 
people who smoked.  She had never had a position where she 
did not have someone smoking around her.  

The appellant's acquaintance related that she had known the 
veteran since 1961 and that they had been in basic training 
together.  She stated that the appellant currently had 
headaches and breathing problems.  

The appellant and her acquaintance also provided testimony at 
a June 1998 hearing at the regional office that was 
essentially similar to the testimony provided at the 
February 2000 Board hearing.   

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.  

The veteran's service medical records reflect that she was 
seen on several occasions in March 1963 with complaints of a 
sore throat and cough.  However, she was observed and treated 
for various conditions thereafter during service, primarily 
for genitourinary problems, when there was no reference to a 
respiratory condition or headaches.  The appellant did 
indicate on medical history forms completed at the time of 
physical examinations in April 1964 and at release from 
active duty in February 1967 that she had or had had chronic 
colds; however, physical examination of the lungs and chest 
on those occasions was reported to be normal and headaches 
were not indicated.  Chronic headaches and chronic 
respiratory disorders were initially demonstrated many years 
after the veteran's separation from military service, and the 
appellant has conceded that the disabilities were not present 
until many years after service.  

The appellant has maintained that service connection should 
be established for her headaches and chronic respiratory 
disorders since they resulted from second hand tobacco smoke 
to which she was exposed during service.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports her claim for service 
connection for headaches and a chronic respiratory 
disability.  The printed material she submitted merely refers 
to a court case claiming potential liability in a unique 
industrial situation; not to anything specifically applicable 
to her.  There is no written documentation of any medical 
link between the veteran's current headaches and chronic 
respiratory disabilities and her military service, including 
any exposure to second-hand tobacco smoke specifically during 
service.  The only medical statement which is at all 
pertinent merely recognizes what is well known; that people 
were exposed to more smoke in the past, and that some people 
are now recognized as sensitive to such exposure.  It draws 
no causal relationship between the veteran's claimed exposure 
in service, as distinguished from the rest of her exposure, 
and any of her current medical problems.  In this regard, it 
should be commented that the appellant has freely conceded a 
lifetime of exposure to second hand smoke; from her parents 
prior to service and during her employment following her 
separation from service.  Given the evidence that is of 
record, the veteran's claims for service connection for 
headaches and for a chronic respiratory disability may not be 
considered well grounded.  Since the claims are not well 
grounded, they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown,  8 Vet. 
App. 384 (1995).  

ORDER

Entitlement to service connection for headaches and a chronic 
respiratory disability, including as a result of exposure to 
second-hand tobacco smoke during military service is not 
established.  The appeal is denied. 


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

